DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 08/25/2022. Claims 1-14 have been cancelled. Claims 15-23 are new. Claims 15-23 are currently pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19 and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chang (US Patent No. 6,568,981).
In Reference to Claims 15-19 and 21
 	Chang teaches (Claim 15) A tile connection system, comprising: a plurality of padded (item 14, fig’s 1 and 5) tiles having a top edge, bottom edge, two opposing side edges, a top planar surface and bottom planar surface including a uniform thickness between the top and bottom planar surfaces (fig’s 1 and 5, the rectangularly shaped blocks); a fabric cover enclosing each padded tile (item 16, fig’s 1 and 5), said fabric including loop material enabled to connect to second material including hooks as part of a hook and loop fastener (column 5 lines 42-46); and an elongate planar connector member having a first side and a second side, the first and second sides connected to each other by a perimeter edge, each of the first and second sides covered in the second material (items 40, fig’s 1, 3, and 8-10; also see alternate versions in fig’s 12-17 showing the flexibility of the material); wherein the connector member connects the first side to a first one of the plurality of tiles at one of the planar surfaces and extending to at least one of the top edge, bottom edge, and two opposing edges adjoining said one of the planar surfaces and the connector member is enabled to connect to a second one of the padded tiles at the second side located at said one of the planar surfaces and also enabled to connect to a third one of the plurality of tiles via the second side located on the at least one of the top edge, bottom edge, and two opposing edges (fig’s 1, 3, 8-10, column 6 lines 12-39; specifically, fig. 9 shows a side connector 40 at left side that connects two blocks with an outward facing hook surface that could connect to a third block; also note that since items 40 are removable and flexible, they can attach a wide variety of blocks in a wide variety of orientations).
(Claim 16) wherein the elongate planar connector member is formed from a semi-rigid material enabling flexibility to wrap from the planar surfaces and around said edges while maintaining structure of different chosen shapes (fig’s 1-3, 8, and 9; column 9 lines 65-column 10 line 1; also see fig’s 12-17, which are made of the same material as item 40);
(Claim 17) wherein one of said chosen shapes is an L-shape (e.g. fig’s 11 and 16, also see column 10 lines 51-63; an infinite number of shapes can be made and connectors are flexible);
(Claim 18) wherein one of said chosen shapes forms a handle when attached to any one of said plurality of said padded tiles (an item 40 could be attached at two ends and bowed up, forming a handle; note use as “a handle” is an intended use, since an item 40 could be attached and used this way, it meets the claims); 
(Claim 19) further comprising interior padding forming a rectangle volume (items 20 and 24, fig. 1);
(Claim 21) wherein said interior padding is formed from a foam material (column 5 lines 42-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang.
In Reference to Claim 20
Chang teaches all of claim 1 as discussed above. 
Chang fails to teach the specific shapes of claim 20. 
However, Chang teaches constructing the blocks in any geometrical shapes (column 3 lines 12-15).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the blocks in square shapes, specifically, merely as a matter of engineering design choice, since it has been held that matters of ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). And, that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Since many different geometrical shapes are specifically taught in Chang (fig. 1), and, since any of an additional variety of geometrical shapes are contemplated (column 3 lines 12-15), all of which are disclosed to operate in the same manner, merely claiming more specific or particular shapes would not change the operation of the device, would merely add further known shapes to the system, and would be an obvious matter of engineering design choice and is not a patentable distinction. 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Blonder (US PGPub. No. 2003/0216103 A1).
In Reference to Claims 22-23
Chang teaches all of claim 1 as discussed above. 
Chang fails to teach the specific materials of claims 22-23 
Blonder teaches (Claim 22) wherein said interior padding is formed from a cotton material (paragraph 0030);
(Claim 23) wherein said interior padding is formed from a nylon material (paragraph 0030). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the soft building toys of Chang with the feature of using cotton or nylon as the interior padding as taught by the soft building toys of Blonder for the purpose of using one of a well known and suitable material for the toys as taught by Blonder (paragraph 0030), making the toys more convenient to manufacture, and suitably soft and deformable to the touch, making the device more attractive to the users. 
Further, the examiner notes that the selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice and is not a patentable distinction. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Chang teaches using a soft foam material for the interior padding of the blocks, merely selecting a known soft padding material, such as cotton or nylon, would be an obvious matter of engineering design choice and is not a patentable distinction. 


Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that the claimed connector is flexible enough to form an L shape and that the connectors of fig’s 12-19 have separated sides are noted but are not persuasive. 
Item 40 is used in the rejection which is a flexible strip connector with hooks on either side, and is fused together, not having separated sides (column 7 line 65 – column 8 line 4). Item 40 is made of a flexible material (column 9 line 65 – column 10 line 1), and is made of the same material that the other connectors shown in fig’s 12-19 are made of, which are specifically shown to be flexible and able to be formed into an L shape. Therefore, even though an item 40, specifically, is not shown in an L-shape, the disclosure of Chang and the other embodiments of Chang indicate that item 40 is fully capable of being used in the manner claimed and, therefore, meets the claims. An item 40 can be folded over a corner and held in an L-shape to connect several different blocks together. Simply reciting “a flexible material” that can be maintained in different shapes is extremely broad and is met by the flexible connector of item 40 of Chang. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711